            Case 1:19-cr-00571-VEC Document 49 Filed 12/05/20USDC     Page  1 of 2
                                                                          SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 12/07/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
UNITED STATES OF AMERICA                                     :
                                                             : 19-CR-571 (VEC)
                -against-                                    :
                                                             :     ORDER
JOHN LAMBERT,                                                :
a/k/a “Eric Pope,”                                           :
                                               Defendant. :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a purported victim of Defendant’s scheme, Mr. Williamson Penn Little, has

requested victim’s rights, including restitution, Dkts. 39, 43;

       WHEREAS on September 15, 2020, the Court received a filing from Mr. Little, alleging

that he contracted with an individual representing himself as attorney Eric Pope on the

“Upwork.com” freelancer platform, Dkt. 43 ¶ 12;

       WHEREAS Mr. Little alleges he personally paid Mr. Pope $480.00 to draft an Opinion

Letter in a business matter, using his Chase Visa United MileagePlus credit card, Dkt. 43 ¶¶ 20–

21;

       WHEREAS Mr. Little asserts that he is entitled to $503,357.00 in restitution to cover the

costs of three lawsuits filed against Mr. Little that he claims were the result of the advice he

received from the individual representing himself to be Mr. Pope, Dkt. 43 at 18; and

       WHEREAS on October 2, 2020, the Government and Defendant filed a joint letter

opposing Mr. Little’s request to be recognized as a victim entitled to restitution, Dkt. 47;

       IT IS HEREBY ORDERED that by no later than Wednesday, December 30, 2020, Mr.

Little must provide financial documentation demonstrating that he paid Mr. Pope $480.00. By

that date, Mr. Little must also provide information to the Court, in a letter not to exceed 5 pages,

about the three lawsuits pending against him. The letter must include the full caption of each
          Case 1:19-cr-00571-VEC Document 49 Filed 12/05/20 Page 2 of 2




lawsuit including the docket number, the status of each lawsuit (whether it remains pending,

whether a settlement has been reached, or whether a judgment has been entered), and the specific

relationship between each lawsuit and the alleged legal services provided to Mr. Little by the

individual representing himself as Mr. Pope. The Court reminds Mr. Little that he may mail his

filing to Chambers but that December 30, 2020, is the date by which the filing must be received,

not the date by which the filing must be mailed. See Dkt. 44. Alternatively, Mr. Little may

email his letter as an attachment to the Chambers inbox at

CaproniNYSDchambers@nysd.uscourts.gov.

               IT IS FURTHER ORDERED that the Government must inform the Court by no

later than Friday, December 18, 2020, whether its investigation showed that Mr. Lambert

provided fraudulent legal services via the “Upwork.com” freelancer platform and whether

Defendant received payment for fraudulent legal services via credit cards. The Court

understands that the Government and defense counsel calculated restitution and forfeiture

amounts by looking at payments sent to a PayPal account but that the Government has since

conducted additional investigation in preparation of a proposed restitution order to be submitted

to the Court. See Dkt. 37. In addition to filing this letter on ECF, the Government must also

mail a copy to Mr. Little at the address listed below.

       The Clerk of Court is respectfully directed to mail the Government’s Response at docket

entry 47 and this Order to Mr. Little at One South Wacker Drive, Chicago, Illinois, 60606, and

note the two mailings on the docket.

SO ORDERED.

                                                         _________________________________
Date: December 5, 2020                                         VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                               2 of 2
